*827opinion.
Green :
The petitionee has established its right to a deduction for repairs in the sum of-$250.
The evidence in support of the obsolescence deduction proved only that in 1919 the petitioner ascertained the run-down condition of the elevator head house and demolished and rebuilt it. Undoubtedly the petitioner is entitled to deduct as a loss the actual loss thus sustained. We have found that $2,000 is to be treated as the cost of the head house but there is no evidence whatever as to the amount of depreciation sustained thereon from the date of its acquisition to the date of its demolition. Without proof of the depreciated cost the loss can not be computed.

Judgment will he entered after 15 days' notice, under Bule 50.